DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 7/03/2020 has been entered and considered by the examiner.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of US Application 16/895645. Although the claims at issue are not identical, they are not patentably distinct from each other.  Please see the direct claim comparison below.
Instant Application Claim 1
16/895645 Claim 1 
A User Equipment (UE) comprising:
A User Equipment (UE) comprising:
transmission and reception circuitry; and
a controller,
wherein
the transmission and reception circuitry is configured to:
transmission and reception circuitry; and
a controller,
wherein
the transmission and reception circuitry is configured to:

receive, over the 3GPP access, a first PDU Session Establishment Accept message including routing rules for Multi-Access PDU Session and identification information of Multi-Access PDU Session to be established,
transmit, over 3GPP access, a Protocol Data Unit (PDU) Session Establishment Request message; and
receive, over the 3GPP access, a PDU Session Establishment Accept message including routing rules for Multi-Access PDU Session and identification information of Multi-Access PDU Session to be established,
the controller is configured to consider that connection of Multi-Access PDU Session is established on the 3GPP access, based on receiving the first PDU Session Establishment Accept message,
the controller is configured to recognize that Multi-Access PDU Session is established, based on receiving the PDU Session Establishment Accept message,
a first communication path over the 3GPP access is established,
the transmission and reception circuitry is further configured to receive, over non-3GPP access, a second PDU Session Establishment Accept message including the identification information of the Multi-Access PDU Session,

the connection of Multi-Access PDU Session has been established between the UE and a core network.




As can be seen from the direct claim comparison above, instant application claim 1 is merely a different wording as that shown in US Application 16/895645 and all limitations from instant application claim 1 are clearly disclosed in US Application 16/895645.  Further, this is a provisional obvious type non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chitrapu et al  (US 2014/0161055 A1) IDS submitted by Applicant.
Regarding claims 1 and 3, Chitrapu teaches a User Equipment (UE)/ communication method performed by a User Equipment (UE) (Abstract), comprising:
transmission and reception circuitry; and a controller, wherein the transmission and reception circuitry is configured to (Fig. 12B; Para. 0125; WTRU 1202 may include a processor 1218, a transceiver 1220,): 
transmit, over 3GPP access, a PDU Session Establishment Request message, together with information indicating that establishment of Multi-Access PDU Session is requested (Figs. 2, 3, and 16; Paras. 0048, 0050-0055, and 0060; WTRU 102 may also establish connectivity with the multi-access connection manager 107 via one or more of the access systems; WTRU 102 and multi-access connection manager 107 may, for example, exchange communications (e.g., signaling messages) to facilitate and/or manage IP traffic carried over the PDN connections. The WTRU 102 and multi-access connection manager 107 may, for example, exchange messages to facilitate forming and form a single PDN connection from various PDN and IP connections carried over the access systems 105 1. These messages may include one or more messages for binding together or otherwise combining (i) multiple PDN connections, (ii) one or more PDN connections with one or more IP connections and/or (iii) multiple IP connections for use as the single PDN connection (hereinafter “multi-access PDN connection”); i.e. WTRU sends and receives messages to/from the access systems to establish a session, in this case with the 3GPP/cellular network (access system 105-1) and the messages  would be the 3GPP PDN connection establishment 1602 to include requests and acknowledgements which would include information to bind multiple connection together); and 
receive, over the 3GPP access, a first PDU Session Establishment Accept message including routing rules for Multi-Access PDU Session and identification information of Multi-Access PDU Session to be established (Figs. 2, 3, and 16; Paras. 0048, 0050-0055, and 0060; i.e. WTRU sends and receives messages to/from the access systems to establish a session, in this case with the 3GPP/cellular network (access system 105-1) and the messages  would be the 3GPP PDN connection establishment 1602 to include requests and acknowledgements which would include information to bind multiple connection together),
the controller is configured to consider that connection of Multi-Access PDU Session is established on the 3GPP access, based on receiving the first PDU Session Establishment Accept message (Figs. 2, 3, and 16; Paras. 0048, 0050-0055, and 0060; i.e. Fig. 16 shows the 3GPP PDN connection establishment 1602 which would be based on the signaling messages exchanged), 
Figs. 2, 3, and 16; Paras. 0048, 0050-0055, and 0060; WTRU 102 may also establish connectivity with the multi-access connection manager 107 via one or more of the access systems; WTRU 102 and multi-access connection manager 107 may, for example, exchange communications (e.g., signaling messages) to facilitate and/or manage IP traffic carried over the PDN connections. The WTRU 102 and multi-access connection manager 107 may, for example, exchange messages to facilitate forming and form a single PDN connection from various PDN and IP connections carried over the access systems 105 1. These messages may include one or more messages for binding together or otherwise combining (i) multiple PDN connections, (ii) one or more PDN connections with one or more IP connections and/or (iii) multiple IP connections for use as the single PDN connection (hereinafter “multi-access PDN connection”); i.e. WTRU sends and receives messages to/from the access systems to establish a session, in this case with the WLAN network (access system 105-2) and the messages would be the WLAN link establishment and IP address assignment 1606 to include requests and acknowledgements which would include information to bind multiple connection together), 
the controller is configured to consider that the connection of Multi-Access PDU Session has been established over both 3GPP access and non-3GPP access, based on receiving the second PDU Session Establishment Accept message, and the connection of Multi-Access PDU Session has been established between the UE and a Figs. 2, 3, and 16; Paras. 0048, 0050-0055, and 0060-0062; multi-access connection manager 107 may send to the WTRU 102 a message to acknowledge the binding message (“binding-ack message”). The binding-ack message may include an indication for notifying the WTRU 102 that the multi-access connection manager 107 successfully added the access system 105 2 to the multi-access PDN connection; i.e. WTRU receives a binding acknowledgement that the 3GPP and WLAN connection are set up as a multi-access connection).
Regarding claims 2 and 4, Chitrapu teaches the limitations of the previous claims.  Chitrapu further teaches wherein the PDU Session Establishment Request message includes information indicating that the UE supports Access Traffic Switching and/or Access Traffic Splitting (Figs. 2, 3, and 16; Paras. 0050-0055, 0060-0062, and 0223; process 2200 may be useful for the HA 1407 and the WTRU 1402 to negotiate various for flow mobility operations, including flow splitting operations; i.e. binding message sets up the binding between the WLAN and 3GPP access system in order to split traffic).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENT KRUEGER/Primary Examiner, Art Unit 2474